DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 02, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0224932 A1 to Takaya et al. (“Takaya”) in view of U.S. Patent Application Publication No. 2014/0091364 A1 to Imanishi et al. (“Imanishi”).						As to claim 1, although Takaya discloses a vertical MOSFET having a gallium nitride layer (11, 12, GaN, ¶ 0126), the vertical MOSFET comprising: a gate electrode (22); a gate insulating film (23, 24) which is provided between the gate electrode (22) and the gallium nitride layer (11, 12, GaN, ¶ 0126); a drift region (12) which is provided directly in contact with at least a part of the gate insulating film (23, 24) and is a part of the gallium nitride layer (11, 12, GaN, ¶ 0126); and a high resistance region (51, 52) which is provided at least in the drift region (12), is positioned below at least a part of the gate insulating film (23, 24), and has a higher resistance value per unit length than that of the drift region (12) (Notes: the high resistance region is lowly doped and formed in the drift region of an opposite carrier such that the high resistance region has a higher resistance value per unit length in the drift region) and is a part of the gallium nitride -3 and equal to or less than 1E+19 cm-3, the high resistance region (51, 52) is formed by annealing (¶ 0080) at a temperature after implantation (¶ 0079) of the resistance-increasing element, the annealing (¶ 0080) performed before the gate insulating film (23, 24) is provided (¶ 0081, ¶ 0083) such that the high resistance region (51, 52) is exposed (See Fig. 2, Fig. 3, Fig. 6, ¶ 0053, ¶ 0056, ¶ 0057, ¶ 0058, ¶ 0061, ¶ 0064, ¶ 0066, ¶ 0069, ¶ 0079, ¶ 0080, ¶ 0081, ¶ 0083, ¶ 0126), Takaya does not specifically disclose wherein the resistance value is of equal to or more than 10 Ω cm per unit length, the high resistance region is formed by annealing at a temperature of equal to or more than 1000 ºC and equal to or less than 1300 ºC, and the resistance-increasing element is one or more of magnesium, argon, and nitrogen.											However, Takaya does disclose the high resistance region (51, 52) is under the annealing treatment after the implantation and wherein the high resistance region (51, 52) has a concentration about 1.0x1017/cm3-2.0x1017/cm3 that is within the claimed concentration (See ¶ 0061, ¶ 0066, ¶ 0079, ¶ 0080, ¶ 0081). Further, Imanishi discloses the high resistance region (20) is formed by annealing at a temperature of equal to or As to claim 2, Takaya further discloses wherein the resistance value per unit length of the high resistance region (51, 52) is higher than a resistance value per unit length of a base region (32, 41) which is a part of gallium nitride layer (11, 12, GaN, ¶ 0126) (Notes: the base region is more heavily doped than the high resistance region such that the high resistance region has a higher resistance value per unit length).		It would have been obvious to one of ordinary skill in the art to have wherein the resistance value per unit length of the high resistance region is higher than a resistance value per unit length of a base region which is a part of the gallium nitride layer because the high resistance region is to provide the voltage withstand structure while the base region is to provide a channel to flow between the source and drain regions such that the resistance value per unit length should be relatively low to conduct the channel flow between the source and drain regions.								As to claim 4, Takaya further discloses wherein the resistance-increasing element is different from an impurity element which forms majority carriers in the drift region (12) (See Fig. 2, Fig. 3) (Notes: different conductivity types are obtained from different elements).												As to claim 5, Takaya further discloses wherein the resistance-increasing element is an impurity element which is the same as an impurity element forming majority carriers in a base region (41) that is a part of the gallium nitride layer (11, 12, GaN, ¶ 0126) (See Fig. 2, Fig. 3) (Notes: same conductivity type such that the impurity element is the same).										As to claim 14, Takaya in view of Imanishi further discloses wherein the .				
Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record is considered pertinent to Applicant’s invention: Tsuchida et al. (US 7,229,493 B2).								Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/DAVID CHEN/Primary Examiner, Art Unit 2815